Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 1 of 10 PageID# 1787



                                        EXHIBIT C


  Telephone transcript of April 3, 2019 phone call between Susan Lutzke and Jason Goodman

                                        (9 pages)
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 2 of 10 PageID# 1788


                                    EXHIBIT C



   1
   00:00:04,800 —> 00:00:07,100
   what's up Susan
   2
   00:00:08,420 —> 00:00:10,420
   do you wanna talk?
   3
   00:00:10,680 —> 00:00:11,980
   yeah sure
   4
   00:00:12,340 —> 00:00:13, 980
   is this a good time?
   5
   00:00:14,440 —> 00:00:16,440
   it's good as any   yeah what's up
   6
   00:00:18,620 —> 00:00:19,240
   okay...
   7
   00:00:19,240 ~> 00:00:20,120
   (break in recording)
   8
   00:00:20,120 ~> 00:00:22,000
   a long time ago, and...
   9
   00:00:22,100 —> 00:00:25,940
   What do you mean you dumped Dave
   Acton what were you doing with Dave Acton?
   10
   00:00:26,760 ~> 00:00:29,580
   oh I was just doing research with
   him
   11
   00:00:30,580 ~> 00:00:32,580
   what kind of research?
   12
   00:00:33,680 —> 00:00:40,080
   I was just providing him with research that I had information that I had
   information on
   13
   00:00:40,920 —> 00:00:42,540
   alright...
   14
   00:00:43,100 ~> 00:00:51,800
   that was a while ago okay so anyv.-ay the
   RDS lawsuit is garbage
   15
   00:00:51,800 —> 00:00:58,O:0
   I think the intervention is garbage I
   never supported it I knew Dave along
   16
   00:00:58,010 --> 00:01:01,940
   with the number other people we were
   DMing we had connections with DMing
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 3 of 10 PageID# 1789


                                    EXHIBIT C


   17
   00:01:01,940 ~> 00:01:07,000
   together right a bunch of us and
   18
   00:01:09,220 —> 00:01:19,780
   all I can say is that in my time of
   dealing with him I discovered that he
   19
   00:01:19,780 —> 00:01:24,490
   was working with Robert David Steele
   20
   00:01:25,420 —> 00:01:31,510
   because he kept trying to get me
   involved in the case then I confronted
   21
   00:01:31,510 —> 00:01:37,220
   yeah see he kept he kept trying to get
   me involved in the case you keep saying
   22
   00:01:37,220 ~> 00:01:41,090
   well you know I can help you work this
   case out and I would say no I haven't
   23
   00:01:41,060 —> 00:01:49,580
   been served I saw a picture on your
   house from Biss and something he
   24
   00:01:49,580 —> 00:01:53,230
   submitted to the court in a PDF they had
   a photo with your address and everything
   25
   00:01:53,230 —> 00:01:58,820
   right but I don't live there I mean it
   seemed like the address you v.'ere talking
   26
   00:01:58,820 ~> 00:02:06,680
   about in the 911 references in that
   document I am NOT Susan lutnky I'm Susan
   27
   00:02:06,680 —> 00:02:12,2^-0
   Ingram Susan Ingram how cone you
   appeared in that video in front of you
   28
   00:02:12,290 —> 00:02:18,670
   know Town Hall
   whatever Colorado saying you were Susan
   29
   00:02:18,670 —> 00:02:24,"90
   Holmes and why is Jeremy's last name
   Holmes that isn't me
   30
   00:02:24,790 ~> 00:02:29,740
   what do you mean that isn't you it
   sounds exactly like you it's not me
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 4 of 10 PageID# 1790


                                     EXHIBIT C



   31
   00:02:29,740 ~> 00:02:35,740
   I'm Susan Suzanne Ingram that's my name
   my full name is Helen Suzanne In-jram but
   32
   00:02:35,740 ~> 00:02:41,500
   I've always gone by Suzanne or Susan new
   women there's an article in a newspaper
   33
   00:02:41,500 —> 00:02:45,610
   called like the collar Rawdon or
   whatever I'd have to look it up tnt I
   34
   00:02:45,610 —> 00:02:50,860
   remember you called me I was driving in
   a rental car in Las Vegas after you had
   35
   00:02:50,860 —> 00:02:55,^ -0
   made a big deal about that '/ideo ' hat
   you wanted me to delete with Hudson and
   36
   00:02:55,440 —> 00:03:01,090
   you told me you had just cone back from
   the campus where you had the sign that
   37
   00:03:01,090 —> 00:03:05,2.0
   said kill all the police th- n I s-. e in
   the newspaper someone who looks exactly
   38
   00:03:05,230 —> 00:03:09,3^0
   like the woman who sounds exactly like
   you in the video holding a sign (hat
   39
   00:03:09,310 —> 00:03:17, . 0
   says kill all police that wasn't re hmm
   I see so what is it that yo\: want from
   40
   00:03:17,710 ~> 00:03:23,4/0
   me what's the purpose of this ph ?e call
   oh well I thought you wanteci to i Ik to
   41
   00:03:23,470 —> 00:03:27,670
   me I'm sorry I was mistaken
   because Laurel kind of indicated you
   42
   00:03:27,670 --> 00:03:32, id 0
   wanted to talk well I mean   ■ 'm c   ;ous
   to know why you would go on Steve     )utram
   43
   00:03:32,560 —> 00:03:40,''50
   and say all kinds of things that are
   patently untrue no everythi t g I said on
   44
   00:03:40,750 —> 00:03:46,6 0
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 5 of 10 PageID# 1791


                                         EXHIBIT C



   Steve is correct these interview ckay
   well I don't have that interview        in
   45
   00:03:46,690 —> 00:03:49,930
   front of me right now but ii yor' ■
   telling me that Trish told you ti. i, I
   46
   00:03:49,930 —> 00:03:53,560
   was hitting on young girls ; r. England
   either she's lying or you're lying
   47
   00:03:53,560 —> 00:04:02,1 .0
   because I barely had anythir.g sh            old
   me that mm-hmm she did tell me that that
   48
   00:04:02,110 ~> 00:04:08,930
   I was hitting on young girls in r-gland
   yes she did say that however let ::.e let
   49
   00:04:08,980 —> 00:04:19, 1 0
   me tell you something Jason okay l a.sked
   you to take that interview down alter a
   50
   00:04:19, 120 —> 00:04:25,0^-0
   few days the difference it was al oady
   out I mean it was clearly d'^sign vi to
   51
   00:04:25,000 —> 00:04:31, 120
   harm me and I mean if I sai'-i   T
   that was I'm not look I I r      fin- v/ith
   52
   00:04:31,120 —> 00:04:37,6^0
   what I said but I did ask !. m       to 'ake it
   down I'm fine with what I s. Id
   53
   00:04:37,630 —> 00:04:43,61^0
   everything I said there was true you
   said that I'm regularly del - t:ing videos
   54
   00:04:43,630 —> 00:04:46,130
   that's not true
   I never delete videos the only vi -os
   55
   00:04:46,570 —> 00:04:49,3 ! o
   that have been deleted or   v; ieor     : ;t
   have been you know had stri!es or       them
   56
   00:04:49,810 —> 00:05:03,3 0
   so that wasn't true there v. re s
   videos but do we I mean whs' do y-u want
   57
   00:05:03,340 —> 00:05:08, 1 '
   to talk about what do you wnt t       nlk
   about okay well I'm not sure I ti. - ight
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 6 of 10 PageID# 1792


                                          EXHIBIT C



   58
   00:05:08,110 ~> 00:05:13,840
   that you know you wanted to talk with me
   about something I wasn't sure I t 1.ought
   59
   00:05:13,840 ~> 00:05:18, 9 -0
   it had to do with the court case         rd
   stuff like that so I mean I'm han .^ing
   60
   00:05:18,940 —> 00:05:25,600
   the court case I tried to s<o'er               you
   and Trish I mean you know it I h           known
   61
   00:05:25,600 ~> 00:05:28,000
   you were gonna call I woulci have
   prepared a list of stuff that I believe
   62
   00:05:28,060 —> 00:05:31,0-0
   you said that is untrue wha' abc ■  -ax
   wars you went on hoax Wars T mea: you've
   63
   00:05:31,690 —> 00:05:37, 7.;o
   been on a campaign to smear me you told
   Joe Napoli that I was having sex with
   64
   00:05:37,720 —> 00:05:43,4'9
   underage girls Jason I've trId t              ruth
   no I've told the truth that's in,        rrect
   65
   00:05:43,479 —> 00:05:50,889
   Susan you have lied okay ths^n I can see
   this isn't gonna be a conversation where
   66
   00:05:50,889 --> 00:05:56,3 0
   we're gonna really be exchar.gino         al
   information kind of informs' ion          hange
   67
   00:05:56,310 —> 00:06:02,km 0
   okay Jason I can see this i . n't •hat
   this isn't what I thought v;l;at y >      vrere
   68
   00:06:02,650 ~> 00:06:06,^ 0
   representing or the what T ' i-.oug • : aura
   was presenting what happened to tne
   69
   00:06:06,310 —> 00:06:11,!
   email from general Kernan I sti]          . "e
   it send it to me please
   70
   00:06:11,590 —> 00:06:17,: 0
   oh wait now yeah
   71
   00:06:18,960 —> 00:06:25,0 :
   why because I've asked you       u h       ' on
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 7 of 10 PageID# 1793




   to Tanoa
   72
   00:06:25,050 —> 00:06:31,229
   you had it on and when I went back to
   try to get it it wasn't there ol   "t
   73
   00:06:31,229 —> 00:06:35,6?9
   where'd you try to get it from 1:!- a
   Trello board no you had sent it to me
   74
   00:06:35,699 ~> 00:06:39, r 9
   with two Tanoa and I had to have
   password to get into it and when . went
   75
   00:06:39,479 —> 00:06:43,1:0
   back to try to get it agaii^ the password
   was no longer active the email is no
   76
   00:06:43, 110 ~> 00:06:4 6, hrTi
   longer there just send it to me r at it
   to true Street crowdsource t.he truth org
   77
   00:06:46,560 ~> 00:06:54,P;0
   please did you have a tovi '^:-ail Susan
   just please send it again i     you still
   78
   00:06:54,810 ~> 00:07:02,2 = 9
   have it - truth at crowdsource t'ne truth
   org okay but what do you ne> c. it 'or
   79
   00:07:02,389 —> 00:07:08,' 9
   because I don't have the original and
   I'd like to have it it's e' i ienca   in the
   80
   00:07:08,009 ~> 00:07:13,129
   case and I'm you know in thr process
   alright okay so send it nov- I'm sitting
   81
   00:07:13,139 —> 00:07:26,6iP
   in front of the computer okay jn t
   search for Kernan listen to me t      ''s an
   82
   00:07:26,669 ~> 00:07:31,820
   old account okay I'm gonna i iave '    jo
   back and go into an old count sort
   83
   00:07:31,830 —> 00:07:35,     i
   through some stuff because there'      inns
   of information and file in   that a acount
   84
   00:07:35,580 ~> 00:07:41,9 C
   so it's gonna take me a iit' le ti e at
   least 15 to 20 maybe I don't know how
   85
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 8 of 10 PageID# 1794


                                      FXMIBITC



   00:07:41,520 —> 00:07:47,870
   long I just can't sign up bit: it T'iri
   gonna have to search do a bi;nch of files
   86
   00:07:48,440 ~> 00:07:52, 91 &
   okay so let's just go back a sec. : i so
   you're telling me the woman who sounds
   87
   00:07:52,949 —> 00:08:02,0^9
   exactly like you a lot of : • -pie sound
   like people correct I think you've got a
   88
   00:08:02,009 —> 00:08:06,070
   very distinctive voice you're taV ;rg
   about your son being shot by the police
   89
   00:08:06,020 —> 00:08:16,7 n
   nope That's not me that vicieo of the
   woman speaking to the City liall r ee
   90
   00:08:16,080 ~> 00:08:23,607
   That's not me I mean that's not n : I
   don't even live in Colorado you t     Id me
   91
   00:08:23,400 —> 00:08:26,'s O
   that you lived in Colorado you'V' -ailed
   me from a Colorado phone nunber r '.he
   92
   00:08:26,550 —> 00:08:32, r/f
   past you told me that you wore s'     ot-ing
   at Whole Foods
   93
   00:08:32,479 ~> 00:08:37,770
   hey Whole Foods is everywhere ye ' : id:
   you told me the Whole Foods you v ^ ^
   94
   00:08:37,770 ~> 00:08:41,      7
   shopping at in Fort Collins you i id me
   that your other son lives : Fort
   95
   00:08:41,700 --> 00:08:52, '
   Collins so the person in t.b.o pho'     aph
   at the Colorado State University       Iding
   96
   00:08:52,770 ~> 00:08:57,;     r
   the sign that says kill al". poli e you
   told me on a phone call whei I was
   97
   00:08:57,360 —> 00:09:00,
   driving in Las Vegas turd   ' Wras
   98
   00:09:01,850 —> 00:09:10, • a
   Susan you did let's wait Is - inu' s
   while you find this email from g-serai
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 9 of 10 PageID# 1795


                                              EXI IIBITC



   99
   00:09:10,740 —> 00:09:18,570
   Kernan and send it to me now pie .e
   please look for it I'll try leL'. just
   100
   00:09:18,570 —> 00:09:21,180
   do it right now
   I mean you know search Kern an go to the
   101
   00:09:21,180 —> 00:09:23,770
   to know it
   102
   00:09:29,199 —> 00:09:34,5":-
   yes Susan check your Twitter I tweeted
   it to you
   103
   00:09:34,579 —> 00:09:42,4
   why are you tweeting it to r.e it', a DM
   or a public thing it's I tweeted -ou the
   104
   00:09:42,459 ~> 00:09:49,309
   PDF of the email no no no emriil to
   forward me the original email pi- :se I
   105
   00:09:49,399 —> 00:09:54,130
   don't want it on Twitter I don't ■                nt
   the public we know I tweeted too vou can
   106
   00:09:54,139 —> 00:10:00,
   download it ok and then you can !'                     you
   can delete the tweet no Susan        I (3 n't
   107
   00:10:00,079 —> 00:10:04,5     •
   want you table CLE tweeting thiny                  t me
   I asked you to email it to re wh~t                is
   108
   00:10:04,579 —> 00:10:12,253-
   going on with you I'm on Tw'tter                  re I
   did not say tweet it I asked you              a
   109
   00:10:12,259 ~> 00:10:20,800
   email it to me I'm looking at Tv - t'-r I
   don't see it ask you something I'
   110
   00:10:20,600 —> 00:10:29,0 •
   looking at Twitter right hero T      n't
   see it I'm looking at Twitte r ye .3
   111
   00:10:29,089 —> 00:10:34,537
   that's not my Twitter hand.^       it', at CS
   the truth just email it yes yeah 3';:
   112
   00:10:34,549 ~> 00:10:38,237
   looking at it I don't sec ::       s.a i      ■ h.y
Case 3:17-cv-00601-MHL Document 106-3 Filed 05/01/19 Page 10 of 10 PageID# 1796


                                                     EXHIBIT C



    why why are you in your period or
    113
    00:10:38,209 ~> 00:10:43,730
    something I don't know why you mer.cpause
    like relax okay I'm actually try •  'o
    114
    00:10:43,730 —> 00:10:48,319
    give you this you just hano r.p t'r - phone
    we were talking a moment ago you htmg up
    115
    00:10:48,319 —> 00:10:51,8. 9
    the phone right because bee: .use ■ > 're
    so fucking demanding just stop bei t.g
    116
    00:10:51,829 —> 00:10:59,^10
    such an asshole Jason okay T'n: gi • rg
    you this this evidence and i f there's
    117
    00:10:56,959 —> 00:11:00, <' 0
    any other evidence I can gi -e yor                   " will
    give it to you I don't want a PDl I want
    118
    00:11:00,980 —> 00:11:06,0' 9
    you to forward me the original errai. to
    my email address not on Twi t ter T den't
    119
    00:11:06,079 —> 00:11:11, 0
    want the public to see it'taean v .at
    are you trying to do
    120
    00:11:12,019 —> 00:11:17,0 .9
    but everyone sees it when i''s on
    Twitter why won't you just ■• .ail i t                    rand
    121
    00:11:17, 059 —> 00: 11: 30, • i-
    I   don't   see   it   I'm on   Twitter        Susan      I'm
    looking at Twitter it's not here                         asked
    122
    00:11:30,829 —> 00:11:3' ,0-9
    you to do something you did some' ; i rtr;
    that's almost the complete . pposite on
    123
    00:11:34,039 ~> 00:11:40, Oi O
    what I asked you to do wha-  as i                         hat
    you and David swagger will ■esear
    124
    00:11:40, 050 —> 00:11:4.' , i            o
    Jason   I   didn't     I   didn't   cat       Tav:        .and
    tell her to ask you to cal i              :ae o'-aa .■
    125
    00:11:45, 280 —> 00 :11: 53, .9 /"'
    Laurel texted me today and ;;ald • :                     t you
    wanted to talk to me you
    126
